Citation Nr: 0733453	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO. 04-07 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an eye disorder, 
including refractive error, blepharospasm and a burn injury 
to the eyelids and eyebrows.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel






INTRODUCTION

The veteran had active service from April 1967 until February 
1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2002 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana.

The Board previously considered this appeal in May 2006 and 
April 2007 and remanded the claim for additional development. 
In May 2006 and April 2007, the Board remanded the veteran's 
claim for service connection for an eye disorder, with 
specific directives to ascertain whether or not the condition 
noted upon entry into service was aggravated by service. 
These directives were not completed, and the claim is again 
REMANDED. Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(Holding that compliance by the Board or the RO with remand 
directives is neither optional nor discretionary, and that 
where the remand directives of the Board or the Courts are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance).

Additionally, a review of the record discloses the veteran 
applied to reopen his claim for service connection for sores 
on his head and buttocks, and applied for service connection 
for left and right joint problems, a lump in the neck, a 
blood disorder, a heart condition, and swelling of the foot. 
Additionally, there are claims for congenital heart and joint 
problems related to the veteran's children and a claim for 
apportionment filed by the veteran's ex-wife. The RO has not 
adjudicated the veteran's petition to reopen and as such 
these claims are REFERRED to the RO for appropriate action.

This matter is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.



REMAND

In its April 2007 remand, the Board directed that the veteran 
undergo a medical examination by a qualified physician, who 
was to respond to specific inquiries. Those inquiries were 
based upon the specific provisions of the law concerning the 
presumption of aggravation. Although the veteran underwent an 
examination in May 2007, scrutiny of the May 2007 VA eye 
examination reveals that the examiner did not properly 
respond to all of the Board's inquires. In this respect, the 
examiner stated that there was no current blepharospasm and 
then diagnosed myopia and astigmatism associated with 
blepharospasm. Clarification is needed as to whether the 
veteran currently has blepharospasm, and if so, it is related 
to service. 

The Board is therefore required by law to remand the claim 
for specific compliance by the RO. Stegall, 11 Vet. App. 268, 
271 (1998).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should refer the claims file 
to the examiner who conducted the May 2007 
VA examination.  

The examiner is requested to review the 
veteran's claim file and to express an 
opinion as to the following:

(a) Based upon review of the veteran's 
service medical records, in particular the 
records noting eye conditions upon entry 
to service and treatment for eye 
conditions during service, the physician 
should identify any disability which 
existed prior to service (i.e. noted on 
the January 1967 pre-induction examination 
report). Concerning disabilities which are 
found to have pre-existed service, the 
examiner should express an opinon as to 
the following:

    (i) Whether there was an increase in 
severity during service. 
    
    (ii) If a pre-existing disability 
worsened during service, the examiner 
should express an opinion as to whether 
the increase in disability is a chronic 
worsening of the condition, a temporary 
flare-up of the condition or the 
natural progression of the condition. 
    
    (iii) Whether the pre-existing 
conditions exist presently and if so, 
the examiner should express an opinion 
as to the current severity of the 
condition.

(c) The examiner should express an opinion 
as to whether the veteran has myasthenia 
gravis and/or blepharospasm. If the 
veteran is found to have a current 
diagnosis of myasthenia gravis or 
blepharospasm, the examiner should provide 
an opinion as to whether the condition is 
related to service, including any eye 
condition noted during service.

A clear rationale for all opinions is 
required, to include a discussion of the 
facts and medical principles involved. 

Note:  If the physician who conducted the 
May 2007 VA examination is not available, 
refer the claims file to another 
appropriate eye doctor.  If she/he 
determines that the veteran needs to be 
brought in for examination in order to 
address these questions, make arrangements 
for this to take place.

2. Thereafter, the RO/AMC should review 
the claims folder to ensure that the 
above-mentioned requested development has 
been completed. In particular, the RO/AMC 
should review the VA examination to ensure 
that all of the Board's directives and 
inquiries have been addressed. If not, the 
RO/AM should implement corrective 
procedures. Failing such compliance, an 
additional remand would be necessary. See 
Stegall v. West, 11 Vet. App. 268, 271 
(1998).


When the development requested has been completed, the claims 
should again be reviewed by the RO on the basis of the 
additional evidence. If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).

